Order, Supreme Court, Bronx County (Anita Florio, J.), entered July 21, 1992 which, insofar as appealed from, denied defendants Herbert Rabiner and Fresh Meadows Medical Associates, P. C.’s motion for summary judgment, without prejudice to renew upon completion of discovery, unanimously affirmed, with costs.
Where essential facts to justify opposition to a motion for summary judgment might exist, but cannot be stated because they are in the moving party’s exclusive knowledge or control, summary judgment must be denied. (CPLR 3212 [fj.) Here, the IAS Court properly denied defendants’ motion and granted so much of plaintiffs’ cross-motion seeking a further deposition of defendant Rabiner (see, Trustco Bank v Higgins, 191 AD2d 788). Moreover, the moving defendants failed to establish a prima facie showing that the causes of action have no merit, and thus denial of their motion was appropriate regardless of the sufficiency of the papers (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). The record demonstrates the existence of numerous material issues which need to be resolved, including, but not limited to, Dr. Rabiner’s relationship to Dr. Suriano in connection with the performance of sonogram testing at the premises where plaintiff was examined, and Dr. Rabiner’s relationship to the technician who performed the tests. Concur — Carro, J. P., Rosenberger, Ross, Asch and Tom, JJ.